DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 14 September 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 10 February 202 has been entered in full.  Claims 9-20 are withdrawn from further consideration.  Claims 1-8 are under examination.

Sequence Rules 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Therefore, the application must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  However the instant application is not in compliance with the sequence rules, particularly 37 C.F.R. § 1.821(d), which requires that reference be made to a particular sequence identifier (SEQ ID NO:) in the specification and claims at each disclosure of a sequence encompassed by the   
See M.P.E.P. § 2422.04 which states, “It should be noted, though, that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO: X”) must be used, either in the drawing or in the Brief Description of the Drawings.”
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  The claims refer to “TGF β” and “TGF-β” in an apparently interchangeable manner.  However, the fact that sometimes a hyphen is used and other times it is not begs the legal question of whether the two terms have different meanings.  It is suggested that the claims be amended to adopt one form of the term alone.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to an antigen specific reagent that is a mutated protein and specifically detects active TGF-β.  Dependent claims 2, 3, and 6-8 specify that the reagent does not bind latent TGF-β, is soluble, is produced by a phage-display process, is fused to an Fc region, or fused to an IgG constant region.  While Fc and constant regions are categories of structures, no specific structures are recited by these claims and thus they encompass a genus that is meaningfully defined only in terms of function.  Dependent claims 4 and 5 indicate that the reagent is a protein mutated from a fibronectin type III domain (FN3) having an amino acid sequence modified at the BC, DE, and FG loops as specific short amino acid sequences.  However, other portions of the mutated protein are not defined in terms of structure, and thus these claims also encompass a large genus defined by function and partial structure.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or 
The specification fully describes only two species within the claimed genus.  Specifically, clone #6 and clone # 24 have the functional requirements set forth in the claims, as well as the structures recited in claims 4 and 5, respectively.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of FN3 mutants that differ from the natural sequence of human FN3 (SEQ ID NO: 13) by (1) having an amino acid sequence modified at the BC loop as APYGWAPYR (SEQ ID NO: 1), at the DE loop as VPGYYSTA (SEQ ID NO: 2), and at the FG loop as VTGDGPYYQYWFYESIS (SEQ ID NO: 3) (corresponding to clone #6) or (2) having an amino acid sequence modified at the BC loop as APAHRYDYYR (SEQ ID NO: 4), at the DE loop as VPPYYGYWYGTA (SEQ ID NO: 5), and at the FG loop as VTHYGGQPYIS (SEQ ID NO: 6) (corresponding to clone #24); Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only isolated polypeptides as discussed above but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/235964 A1; BONAC CORPORATION, AB-NOVA (TAIWAN) CORPORATION; effectively filed 19 June 2017).
	‘964 teaches an antigen specific reagent that is an antibody and specifically detects active TGF-β but not latent TGF-β.  See abstract.  The term “mutated protein” as used in claim 1 is interpreted as reading on the “antibody” as disclosed in ‘964 for the following reasons.  First, the instant specification does not provide a definition for the term “mutated protein” that distinguishes the claimed subject matter over the antibody disclosed in ‘964.  Furthermore, antibodies are proteins, and can be considered “mutated” when compared to other antibodies, or when modified as discussed in ‘964.  See pp. 17-18.  This is relevant to claims 1 and 2.  
	Regarding claim 3, the antibody of ‘964 may be soluble.  See “antibody solution” discussed at pp. 11-12.
	Regarding claim 7, the TGF-β binding portion can be fused to an Fc.  See paragraph bridging pp. 17-18.

1 and 2 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grainger et al. (US 5,595,722; issued 21 January 1997).
Grainger et al. teach an antigen specific reagent that is a mutated protein (truncated TGF-β type IIK receptor fused to glutathione-S-transferase) and specifically detects active TGF-β but not latent TGF-β.  See paragraph bridging col. 51-52.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
12 November 2021